DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pachikov (US 10706696) in view of Modestine (US 10769909).
As to claim 1, Pachikov discloses in security system with disturbed sensor units and autonomous camera vehicle having claimed:
a.	a home security pathway fixture comprising: a ground level fixture read on Col. 6, Lines 25-31, (An assembled sensor unit 110 may include three parts: a head module 120, a column module 130 and a mounting module 140 (here shown as a ground installation spike for mounting a sensor unit in soil 150; an alternative option is also shown in FIG. 1D);
b.	wherein the head unit at the top end of the elongated body further comprises an elongated body read on Col. 6, Lines 25-31, (FIGS. 1A-1D are schematic illustrations of assembly and mounting of a sensor unit. An assembled sensor unit 110 may include three parts: a head module 120, a column module 130 and a mounting module 140 (here shown as a ground installation spike for mounting a sensor unit in soil 150; an alternative option is also shown in FIG. 1D));
c.	a head unit at a top end of the elongated body read on Col. 6, Lines 32-40, (the head module 120);
d.	a spike at a bottom end of the elongated body read on Col. 6, Lines 25-31, (a mounting module 140 (here shown as a ground installation spike for mounting a sensor unit in soil 150); 
e.	a power source read on Col. 6, Lines 25-31, (an optional battery pack 130c (alternative power supply options are explained elsewhere herein));
f.	wherein the head unit at the top end of the elongated body further comprises:
g.	a motion sensor electrically connected to the power source a light emitter coupled to the head unit and electrically connected to the power source read on Col. 2, Lines 50-60, (Each of the sensor units may have a head portion that includes a processor module, a communications module, an array of motion sensors, an array of LED lights, and/or a solar panel);
h.	a wireless communications interface electrically connected to the power source read on Col. 3, Lines 15-21, (the sensor units may communicate wirelessly with the central station. Each of the sensor units may be battery powered, connected to other power sources, and/or solar powered. The motion sensors and the vibration sensor may be co-located); 
i.	a processor electrically connected to the power source, the camera, the motion sensor, the light emitter, and the wireless communications interface, wherein when the motion sensor senses a motion, the camera is activated and the processor by the camera directly to a remote device via the wireless communications interface read on Col. 2, Lines 50-60, (Each of the sensor units may have a head portion that includes a processor module, a communications module, an array of motion sensors, an array of LED lights, and/or a solar panel. Adjacent ones of the motion sensors may be arranged at different vertical angles to capture and estimate heights of objects).  Pachikov does not explicitly disclose the camera, when the motion sensor senses a motion, the camera is activated and the processor sends video signals captured by the camera to a remote device via the wireless communications interface.
However, Modestine in using sensor data to detect events teaches:
g.	the camera and the camera electrically connected to the power source read on Col. 4, Lines 20-44 and Col. 16, Lines 15-28, (for example, at least one of the electronic devices may generate motion data using a motion sensor, wherein the motion data represents motion of the object. Additionally, at least one of the electronic devices may generate image data using a camera, where the image data represents image(s) and/or video footage depicting the object.  The A/V devices 210 may include security cameras 210(a), light cameras 210(b) (e.g., floodlight cameras, spotlight cameras, etc.), A/V doorbells 210(c) (e.g., wall powered and/or battery powered A/V doorbells), and/or other devices capable of recording audio data and/or image data. The A/V devices 210 may be configured to access a user's network 218 to connect to a network (Internet/PSTN) 212 and/or may be configured to access a cellular network to connect to the network (Internet/PSTN) 212);
h.	when the motion sensor senses a motion, the camera is activated and the processor sends video signals captured by the camera to a remote device via the wireless communications interface read on Col. 30, Lines 13-39, (the light controller 302 may include a switch for controlling the lights 304. For example, in response to the motions sensor(s) 326 and/or the camera 314 detecting motion, the light controller 302 may receive an output signal from the processor(s) 310 that causes the light controller 302 to activate the one or more lights 304(a), 304(b). In some embodiments, the light camera may include motion sensor(s) 326 detecting motion for controlling activation of the lights 304, and may further include the camera 314 for detecting motion for activating the recording of the image data using the camera 314 and/or the recording of the audio data using the microphone(s) 328. In other embodiments, the motion sensor(s) 326 may detect the motion for activating the lights 304, the camera 314, and the microphone(s) 328, or the camera 314 may detect the motion for activating the lights 304, the camera 314 to being recording the image data, and the microphone(s) 328 to being recording the audio data).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the solid state attitude director indicator of Modestine into Pachikov in order to provide a user/owner of the security system a notification of a security event at his or her property and provide for better image data quality when ambient light levels are low (e.g., at dusk, dawn, or night), while also providing a deterrent effect by being illuminated when motion is detected.
As to claim 2, Modestine further teaches:
a.	wherein the head unit is a housing, wherein the camera and the motion sensor are coupled to the housing read on Col. 22, Lines 22-45, (the A/V device 210 may include a processor(s) 310, a network interface 312, a camera 314, a computer vision module 316, a light sensor 318, an audio CODEC (coder-decoder) 320, volatile memory 322, and non-volatile memory 324. The processor(s) 310 (alternatively referred to herein as a “CPU,” a “controller,” and/or a “microcontroller) may comprise an integrated circuit including a processor core, memory, and programmable input/output peripherals. The processor(s) 310 may receive input signals, such as data and/or power, from the camera 314, motion sensor(s) 326, light sensor 318, microphone(s) 328, speaker(s) 330, and/or the network interface 312, and may perform various functions as described in the present disclosure).
As to claim 5, Modestine further teaches:
a.	wherein when the motion sensor senses the motion and the dusk and dawn sensor senses light, the camera is activated, the light emitter is not activated, and the processor sends video signals captured by the camera to the remote device via the wireless communications interface read on Col. 30, Lines 13-39 & Col. 22, Line 60 – Col. 23, Line 11, (the motion sensor(s) 326 may detect the motion for activating the lights 304, the camera 314, and the microphone(s) 328, or the camera 314 may detect the motion for activating the lights 304, the camera 314 to being recording the image data, and the microphone(s) 328 to being recording the audio data.  The lights 304 may include floodlights, spotlights, porch lights, or another type of illumination device.  The lights 304 may provide for better image data quality when ambient light levels are low (e.g., at dusk, dawn, or night), while also providing a deterrent effect by being illuminated when motion is detected.  The network interface 312 may be configured to transmit data to and/or receive data from a remote network device(s) (e.g., one or more components of the network(s) of servers/backend devices 220 described in FIG. 2).  The network interface 312 may include wireless 334(a) and wired 334(b) adapters.  For example, the network interface 312 may include one or more wireless antennas, radios, receivers, transmitters, and/or transceivers (not shown in FIG. 3 for simplicity) configured to enable communication across one or more wireless networks, such as, without limitation, Wi-Fi, cellular, Bluetooth, Z-Wave, Zigbee, LPWAN(s), and/or satellite networks. The network interface 312 may receive inputs, such as power and/or data, from the camera 314, the processor(s) 310, the button 306 (in embodiments where the A/V device 210 is the video doorbell 210(c)), the motion sensors 326, a reset button (not shown in FIG. 3 for simplicity), and/or the non-volatile memory 324. The network interface 312 may also include the capability of communicating over wired connections, such as with a signaling device 308).
As to claim 6, Modestine further teaches:
a.	wherein when the motion sensor senses the motion and the dusk and dawn sensor does not sense light, the camera is activated, the light emitter is activated, and the processor sends video signals captured by the camera to the remote device via the wireless communications interface read on Col. 30, Lines 13-39 & Col. 22, Line 60 – Col. 23, Line 11, ( the motion sensor(s) 326 may detect the motion for activating the lights 304, the camera 314, and the microphone(s) 328, or the camera 314 may detect the motion for activating the lights 304, the camera 314 to being recording the image data, and the microphone(s) 328 to being recording the audio data. The lights 304 may include floodlights, spotlights, porch lights, or another type of illumination device. The lights 304 may provide for better image data quality when ambient light levels are low (e.g., at dusk, dawn, or night), while also providing a deterrent effect by being illuminated when motion is detected.  The network interface 312 may be configured to transmit data to and/or receive data from a remote network device(s) (e.g., one or more components of the network(s) of servers/backend devices 220 described in FIG. 2). The network interface 312 may include wireless 334(a) and wired 334(b) adapters. For example, the network interface 312 may include one or more wireless antennas, radios, receivers, transmitters, and/or transceivers (not shown in FIG. 3 for simplicity) configured to enable communication across one or more wireless networks, such as, without limitation, Wi-Fi, cellular, Bluetooth, Z-Wave, Zigbee, LPWAN(s), and/or satellite networks. The network interface 312 may receive inputs, such as power and/or data, from the camera 314, the processor(s) 310, the button 306 (in embodiments where the A/V device 210 is the video doorbell 210(c)), the motion sensors 326, a reset button (not shown in FIG. 3 for simplicity), and/or the non-volatile memory 324. The network interface 312 may also include the capability of communicating over wired connections, such as with a signaling device 308).
As to claim 7, Modestine further teaches:
a.	wherein the remote device wirelessly communicates with the processor via the wireless communications interface to turn the motion sensor on and off read on Col. 20, Lines 19-51, (the security monitoring service 228 may have control of at least some of the features and components of the security system and/or the home-automation system (e.g., the security monitoring service 228 may be able to arm and/or disarm the security system, lock and/or unlock doors, activate and/or deactivate one or more of the sensors 204 and/or the automation devices 206, turn on and off one or more of the light emitters 232, etc.). For example, the security monitoring service 228 may operate and control their own client devices and/or network of servers/backend devices for monitoring and/or controlling security systems. In such an example, the A/V devices 210, the hub device 202, the VA device 208, the electronic device(s) 230, the light emitters 232, the sensors 204, and/or the automation devices 206 may communicate with the client devices and/or one or more components of the network of servers/backend devices of the security monitoring service 228 over the network (Internet/PSTN) 212 (in some embodiments, via one or more of the components of the network of backend server(s)s/backend devices 220)).
As to claim 8, Modestine further teaches:
a.	wherein the video signals are a live feed of the camera read on Col. 31, Lines 36-48, (In further reference to FIG. 4, the image data 406 may comprise image sensor data such as (but not limited to) exposure values and data regarding pixel values for a particular sized grid. The image data 406 may include still images, live video, and/or pre-recorded images and/or video. The image data 406 may be recorded by the camera 314 in a field of view of the camera 314).
As to claim 9, Modestine further teaches:
a.	further comprising a speaker and a microphone coupled to the housing and each electrically connected to the power source, wherein the microphone is switched on when the motion sensor senses a motion, wherein the processor sends audio signals to the remote device via the wireless communications interface read on Col. 5, Lines 5-18 and Col. 22, Lines 22-45, (The VA device 208 may include at least one speaker (e.g., for playing music, for outputting the audio data generated by the A/V devices 210, for outputting the voice of a digital assistant, etc.), at least one a microphone (e.g., for receiving commands, for recording audio data, etc.), and a display (e.g., for displaying a user interface, for displaying the image data generated by the A/V devices 210, etc.). In various embodiments, the VA device 208 may include an array of speakers that are able to produce beams of sound.  In various embodiments, when the processor(s) 310 is triggered by the motion sensor(s) 326, the camera 314, the speaker(s) 330, the microphone(s) 328, the network interface 312, and/or another component, the processor(s) 310 performs one or more processes and/or functions. For example, when the light sensor 318 detects a low level of ambient light, the light sensor 318 may trigger the processor(s) 310 to enable a night vision camera mode. The processor(s) 310 may also provide data communication between various components such as between the network interface 312 and the camera 314).
As to claim 10, Modestine further teaches:
a.	wherein the remote device wirelessly communicates with the processor via the wireless communications interface to control an output of the speaker read on Col. 22, Line 55 – Col. 23, Line 24, ( inbound data from an antenna 332 of the network interface 312 may be routed through the network interface 312 before being directed to the processor(s) 310, and outbound data from the processor(s) 310 may be routed through the network interface 312 before being directed to the antenna 332 of the network interface 312. As another example, the network interface 312 may be configured to transmit data to and/or receive data from a remote network device(s) (e.g., one or more components of the network(s) of servers/backend devices 220 described in FIG. 2). The network interface 312 may include wireless 334(a) and wired 334(b) adapters.  the network interface 312 may be triggered to perform one or more functions, such as to transmit a signal over the wired 334(b) connection to the signaling device 308 (although, in some embodiments, the signal be transmitted over a wireless 334(a) connection to the signaling device) to cause the signaling device 308 to emit a sound (e.g., a doorbell tone, a user customized sound, a ringtone, a seasonal ringtone, etc.). The network interface 312 may also act as a conduit for data communicated between various components and the processor(s) 310).


5.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pachikov in view of Modestine and further in view of Chien (US 2019/0011818).
	As to claim 3, Pachikov in view of Modestine disclose all claim limitations except explicitly disclose wherein the elongated body, the head unit, and the spike are releasably coupled to one another.
	However, Chien in special illumination by laser light-source to make the spot-light laser light-beam to become big-area teaches:
a.	wherein the elongated body, the head unit, and the spike are releasably coupled to one another read on ¶ 0055 (Page 8, Left column 2nd para), (From FIG. 4, the said laser light for garden or light-string both can also incorporated with ground stake (4A11) or bracket base (4A14) by screw hole (4A13) or screw (4A12) to assembled together. The power source can be desired power source including AC or DC or both). 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the special laser light effects by laser light-source of Chien into Pachikov in view of Modestine in order to provide a better packaging and storage capability and to easily partial replace in case of malfunction and use the light as portable light without removing part of the elongated part from ground.
As to claim 4, Chien further discloses:
a.	further comprising a dusk and dawn sensor read on ¶ 0012, ((f) All kind of Trigger, switch, sensors, radar sensor, motion sensor, PIR sensor, RF transmitter and receiver, photo sensor to turn on and turn off, and incorporated with the IC, Circuitry, circuit-board, AC-to-DC circuit, DC-to-DC circuit, or outside transformer power system, or other power system including AC or DC or USB power source; to make the said laser light source for pre-determined brightness, color(s), time period, functions, light effects to make selection, fixed, changeable, selectable extra feature).

Response to Arguments
6. 	Applicant's arguments with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  

Citation of pertinent Prior Arts
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689